DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 2/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8936463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, independent claim 18, from which it depends, now requires the shell to have an integral tooth facing surface and outward facing surface.  Claim 26 requires the outward facing surface to span at least part of the lingual surface of the teeth.  However, the only embodiment which supports such limitation, is the embodiment of Figs. 5A-B, but which also include a separable outer surface.  As such, the claimed embodiment (e.g. integral component which spans at least a portion of the lingual surface) is not supported by the original disclosure and as such is deemed new matter and must be removed.  Deletion is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 19-23, as best understood by the Examiner the term “the” should be added to the claim before the term “at least one of the plurality of orthodontic appliances”, since independent claim 18 only requires “at least one of the plurality” to include the outward facing surface with the desired arrangement.  Otherwise, it is unclear what specific appliance the term refers too, and if other alternative appliances, other than the “at least one” are required.  Clarification is required.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 18-19, 21-28, 31-32, 34-36,  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chishti et al (US 5975893) in view of Leslie-Martin (US 2008/0003541 A1).
Regarding the above claims, Chishti et al discloses a system comprising, a plurality of orthodontic appliances configured to be worn sequentially, (and a device comprising) at least one including an integral shell (100) comprising a tooth facing surface and an outward facing surface (e.g. inner and outer surfaces), wherein the tooth facing surface defines teeth receiving cavities with inner surface geometries shaped to receive and resiliently reposition a patient’s teeth toward at least one intermediate arrangement from a plurality of intermediate arrangements (e.g. initial or any intermediate appliance; see Chishti, abstract, col 2, line 62 through col, 4, line 45, and generally throughout; and Figs. 1-3).  Chishti further discloses wherein an actual arrangement of the patients teeth comprises one or more of an initial arrangement of the teeth before application of the appliances and one of the plurality of intermediate arrangements (see citations above; per claim 24); and wherein the actual arrangement includes a malocclusion condition being treated by the system (e.g. at least a misalignment of teeth; see citations above; per claim 25).  Chishti et al does not teach 
Leslie-Martin, however, teaches a polymeric decorative dental overlay (100) formed of an integral shell comprising tooth facing surface and an outward facing surface (e.g. inner and outer surfaces), wherein the tooth facing surface defines teeth receiving cavities, and the outward facing surface has a first outer portion (105) with an outer surface geometry shaped to depict a first portion of teeth (e.g. teeth which outer portion covers) according to a desired arrangement that is different from and to mask an actual arrangement of the patients teeth when the at least one of the plurality of appliances is worn (see Figs. 1-6, 10-11, 13; abstract, [0011], [0012], [0029]-[0033], [0037], [0039]-[0040], [0047]-[0049], [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chishti et al to include Leslie-Martin’s teaching of providing a decorative region on the outer surface of the device, as such modification would provide individualized aesthetic capability to orthodontic aligners (see Leslie-Martin, [0004]-[0008]).  It is noted that should the device of Chishti be modified with the teachings of Leslie-Martin, as combined above, the desired arrangement would additionally be different from the at least one intermediate arrangement (see Figs. 1-6, 10-11 and 13, Leslie Martin).  
Chishti/Leslie-Martin, as combined above, further discloses wherein the outward facing surface of the at least one of the appliances is configured to provide a protective arrangement configured to reduce a force level provided to the patient (e.g. at least in . 
Claims 20, 29, 33 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chishti et al in view of Leslie-Martin, as combined above, further in view of Schultz (US 2006/0093983 A1).
Regarding the above claims, Chishti/Leslie-Martin, as combined above, discloses all the features of the claimed invention, including wherein the outer surface depicts the teeth in an unblemished or repaired appearance (see Leslie Martin, citations above), but does not explicitly teach that the outward surface/desired arrangement is configured to depict a prescribed arrangement corresponding to an intended outcome of a treatment 
Schultz, however, teaches an orthodontic aligner (11/12) with an outward surface (12) which depicts the teeth in a desired arrangement, wherein the desired arrangement is configured to depict a prescribed arrangement corresponding to an intended outcome of a treatment plan, in other words, an intended final arrangement of the teeth according to a treatment plan (see Schultz, [0012]).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Chishti/Leslie-Martin, as combined above, to include Schultz’s teaching of depicting the outward surface of the device according to a final desired arrangement/intended outcome of a treatment plan, as such modification would provide an aesthetically improved, yet realistic depiction of the teeth, more closely matching the resultant teeth after orthodontic treatment. 
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chishti in view of Leslie-Martin, as combined above, further in view of Bergersen (US 5645420).
Regarding claim 30, Chishti/Leslie-Martin, as combined above, does not teach wherein an appliance material thickness of each of the appliances decreases toward a posterior portion of the appliance as required. 
Bergersen, however, teaches an orthodontic treatment appliance (see Fig. 2) wherein the material thickness decreases toward the posterior portion of the mouth as required (see col 6, lines 63-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of . 
Claims 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chishti et al in view of Leslie Martin in view of Schultz.
Regarding the above claims, Chishti et al discloses a system comprising, a plurality of orthodontic appliances configured to be worn sequentially, each of the appliances including an integral shell (100) comprising a tooth facing surface and an outward facing surface (e.g. inner and outer surfaces), wherein the tooth facing surface defines teeth receiving cavities with inner surface geometries shaped to receive and resiliently reposition a patient’s teeth toward at least one intermediate arrangement from a plurality of intermediate arrangements (e.g. initial or any intermediate appliance), and wherein each shell of the plurality of appliances has a different inner surface geometry from another shell of the appliances (see Chishti, abstract, col 2, line 62 through col, 4, line 45, and generally throughout; and Figs. 1-3).  Chishti et al does not teach wherein the outward facing surface has a first outer portion with an outer surface geometry shaped to depict a first portion of the teeth according to a desired colored arrangement comprising colored segments and to mask the actual arrangement of the teeth, and the outer surface geometry is the same for each of the appliances as required. 
Leslie-Martin, however, teaches a polymeric decorative dental overlay (100) formed of an integral shell comprising a tooth facing surface and an outward facing surface (e.g. inner and outer surfaces), wherein the tooth facing surface defines teeth receiving cavities, and the outward facing surface has a first outer portion (105) with an 
Schultz, however, teaches an orthodontic aligner (11/12) with an outward surface (12) which depicts the teeth in a desired arrangement, wherein the desired arrangement is configured to depict a prescribed arrangement corresponding to an intended outcome of a treatment plan, in other words, an intended final arrangement of the teeth according to a treatment plan, and the outer surface geometry is the same for each aligner/step of the treatment (e.g. ideal final arch form; see Schultz, [0012] and ).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Chishti/Leslie-Martin, as combined above, to include Schultz’s teaching of depicting the outward surface of the device according to a final desired arrangement/intended outcome of a treatment plan and being the same for each aligner/step of treatment, as such modification would provide an aesthetically improved, 
Chishti/Leslie-Martin/Schultz, as combined above, further discloses wherein the outward facing surface is configured to provide a protective arrangement configured to reduce a force level provide to the patient (e.g. at least in part, vs uncovered teeth; at least to some degree by virtue of any thickness of the aligner; per claim 39); wherein the outward facing surface of at least one of the appliances is configured to depict a customized aesthetically desired arrangement (see Leslie-Martin, citations above; per claim 41); wherein the outward facing surface of at least one of the plurality of appliances is configured to depict an arrangement corresponding to a specific occasion including exaggerated features (see Leslie-Martin, citations above; per claims 42); and wherein the outward facing surface of at least one of the appliances is configured to provide a prescribed arrangement corresponding to an intended outcome of an orthodontic treatment plant/intended final arrangement of the teeth according to the treatment plan (see Schultz, citations above, per claims 40 and 43).  
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4676745 teaches an .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.